DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 05/24/2022. Claims 1, 7 and 13 are independent. Claims 1, 7 and 13 has been amended. Claims 2, 4, 10, 17 and 18 has been cancelled. Claims 1, 3, 5-9, 11-16, 19 and 20 are pending and being considered.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 04/13/2022, 06/15/2022 and 07/18/2022 were filed on or after the mailing date of the application no.16/716,761 filed on 12/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 04/13/2022, 06/15/2022 and 07/18/2022 are attached to the instant office action.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 05/24/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. Further,
objection to the abstract has been maintained, as described below.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases which can be implied, such as, “Techniques are disclosed…” should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brant Candelore (US 2016/0261735 A1), hereinafter (Candelore), in view of Jacob L. Hadsall (US 9,898,619 B1), hereinafter (Hadsall), and further in view of Somani et al. (US 2016/0156638 A1), hereinafter (Somani).

Regarding claim 1, Candelore teaches a method comprising (Candelore, Para. [0017], discloses a method to disable data recording): 
determining, by the first device, whether a second device is proximate the first device (Candelore, Para. [0025], discloses that the electronic device 104 (hereinafter, the first device) may detect the recording device 102 (hereinafter, the second device), when the recording device 102 is within a pre-defined proximity range of the electronic device 104, or as disclosed in Para. [0054], that the sensing device 306 (of the electronic device 104 (hereinafter, the first device), see Fig. 3) may be operable to detect the recording device 102 (hereinafter, the second device) when the recording device 102 is within a pre-defined proximity range of the electronic device 104. In accordance with an embodiment, based on one or more sensors in the sensing device 306 (of the electronic device 104), the presence of the recording device 102 may be detected), the second device having at least one recording means (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.); and 
responsive to a determination that the second device is proximate the first device and that the second device is within a security zone associated with the first deviceCandelore, Para. [0046], discloses that the sensing device 306 (of the electronic device 104, as depicted in Fig. 3) may comprise suitable logic, circuitry, and/or interfaces that may be operable to include one or more sensors, such as a proximity sensor, a motion sensor and/or a global positioning system (GPS) sensor. The one or more sensors may be configured to detect one or more objects, such as the recording device 102, within the vicinity of the electronic device 104, and/or as disclosed in Para. [0054], wherein the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range (i.e., within a security zone) of the electronic device 104, and as disclosed in Para. [0013], wherein the recording device may detect a signal generated by an electronic device when the recording device is within a pre-defined proximity range (i.e., within a security zone) of the electronic device. In response to the detected signal, the recording is disabled (or the recording functionality of the recording device may be disabled, see Para. [0028]), and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)).  
Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determining, by the first device, whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-41), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device, and as illustrated in Fig. 7, detecting an unauthorized viewer or eavesdropper is looking at a display 706; determining that sensitive or confidential information is being displayed “708”; directing other remedial or corrective actions 718),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ to conceal sensitive data on a computing device into the teachings of ‘Candelore’ to disable recording sensitive information, with a motivation wherein responsive to a determination that sensitive content is being displayed on a first device, as taught by Hadsall, determining whether a second device is proximate the first device, in order to detect an un-authorized viewer or eavesdropper, and to further obscure the sensitive or confidential information (displayed on the computing device) from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).
Candelore as modified by Hadsall fails to explicitly disclose but Somani teaches the security zone defined by a service hub coupled to the first device and configured to broadcast beacon signals (Somani, Fig. 5 and Para. [0020 and 0024], discloses that the beacons 140 are hardware that can broadcast beacon signals, shown as signals 141. The beacon 140 (hereinafter, a service hub) may be a standalone device (e.g., associated with a zone computer 150 (i.e., the first device), as shown in Fig. 5) or incorporated into (or part of) another device such as a zone computer 150 […]. The beacons 140 may be part of a local positioning system, such as IBEACONS, that are used to wirelessly determine the position of the mobile devices 130 inside the beacon geographic area 101. Wherein the beacon broadcasts may include other information. Transmission power, which is used to determine proximity (distance) from the beacon, may be in beacon broadcasts. For example, the transmission power is defined as the strength of the signal exactly one meter from the beacon (herein, the proximity (distance, e.g., one meter) from the beacon 140 represents the security zone defined by the beacon 140 (i.e., the service hub))),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Somani’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation to provide the security zone defined by a service hub coupled to the first device and configured to broadcast beacon signals, as taught by Somani, in order to detect and prevent attacks (or hacking attempts) from unauthorized mobile devices and/or mobile applications installed on mobile devices; Somani, Para. [0033].

Regarding claim 2, (cancelled).

Regarding claim 4, (cancelled).  

Regarding claim 5, Candelore as modified by Hadsall in view of Somani teaches the method of claim 1, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104)
Candelore fails to explicitly disclose but Hadsall further teaches determining whether a user of the second device is proximate the first device using facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determining whether a user of the second device is proximate the first device using facial recognition, as taught by Hadsall, in order to prevent/obscure sensitive/confidential information, being displayed on the display of the computing device, from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).

Regarding claim 7, Candelore teaches a system comprising: a memory; and Page 63 of 66Atty. Docket No.: CITRIX-018PUSClient Docket No.: 19-0089-USO1/DRSone or more processors in communication with the memory and configured to (Candelore, Para. [0005 and claim 21], discloses a system for disabling recording of data, said system comprising: one or more circuits in an electronic device, and as further depicted/disclosed in Fig. 3 and Para. [0043], an electronic device 104 may comprise of one or more processors, such as a processor 302, a memory 304, […]. The processor 302 may be communicatively connected to the memory 304), 
determine whether a second device is proximate the first device based on whether the second device is within a security zone associated with the first device, Candelore, Para. [0046], discloses that the sensing device 306 (of the electronic device 104, as depicted in Fig. 3) may comprise suitable logic, circuitry, and/or interfaces that may be operable to include one or more sensors, such as a proximity sensor, a motion sensor and/or a global positioning system (GPS) sensor. The one or more sensors may be configured to detect one or more objects, such as the recording device 102, within the vicinity of the electronic device 104, and/or as disclosed in Para. [0054], wherein the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range (i.e., within a security zone) of the electronic device 104), the second device having at least one recording means (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.); and 
responsive to a determination that the second device is proximate the first device, cause the at least one recording means on the second device to be disabled to thereby prevent the sensitive content from being recorded using the at least one recording means of the second device (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range (i.e., within a security zone) of the electronic device 104, and as disclosed in Para. [0013], wherein the recording device may detect a signal generated by an electronic device when the recording device is within a pre-defined proximity range of the electronic device. In response to the detected signal, the recording is disabled (or the recording functionality of the recording device may be disabled, see Para. [0028]), and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)).  
Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determine whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-39), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device); and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ to conceal sensitive data on a computing device into the teachings of ‘Candelore’ to disable recording sensitive information, with a motivation wherein responsive to a determination that sensitive content is being displayed on a first device (as taught by Hadsall), determine whether a second device is proximate the first device, in order to detect an un-authorized viewer or eavesdropper, and to further obscure the sensitive/confidential information (displayed on the computing device) from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).
Candelore as modified by Hadsall fails to explicitly disclose but Somani teaches the security zone defined by a service hub coupled to the first device and configured to broadcast beacon signals (Somani, Fig. 5 and Para. [0020 and 0024], discloses that the beacons 140 are hardware that can broadcast beacon signals, shown as signals 141. The beacon 140 (hereinafter, a service hub) may be a standalone device (e.g., associated with a zone computer 150 (i.e., the first device), as shown in Fig. 5) or incorporated into (or part of) another device such as a zone computer 150 […]. The beacons 140 may be part of a local positioning system, such as IBEACONS, that are used to wirelessly determine the position of the mobile devices 130 inside the beacon geographic area 101. Wherein the beacon broadcasts may include other information. Transmission power, which is used to determine proximity (distance) from the beacon, may be in beacon broadcasts. For example, the transmission power is defined as the strength of the signal exactly one meter from the beacon (herein, the proximity (distance, e.g., one meter) from the beacon 140 represents the security zone defined by the beacon 140 (i.e., service hub))),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Somani’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation to provide the security zone defined by a service hub coupled to the first device and configured to broadcast beacon signals, as taught by Somani, in order to detect and prevent attacks (or hacking attempts) from unauthorized mobile devices and/or mobile applications installed on mobile devices; Somani, Para. [0033].

Regarding claim 8, Candelore as modified by Hadsall in view of Somani teaches the system of claim 7, wherein Candelore further teaches the at least one recording means includes one of a camera, an audio recorder, or an image capture device (Candelore, Para. [0029 and 0034], discloses that the recording device 102 may comprise of an I/O device 210 that may include a camera, microphone, etc.).  

Regarding claim 9, Candelore as modified by Hadsall in view of Somani teaches the system of claim 7, wherein Candelore further teaches the second device is a mobile device (Candelore, Para. [0019], discloses examples of the recording device 102 that may include, but not limited to, a smartphone, tablet, etc., and/or as disclosed in Fig. 2 and Para. [0029-0034], a recording device 102 (i.e., mobile device) may comprise one or more processors, such as a processor 202, a memory 204, a sensing device 206, a transceiver 208, and an input/output (I/O) device 210).  

Regarding claim 10, (cancelled).  

Regarding claim 11, Candelore as modified by Hadsall in view of somani teaches the system of claim 7, wherein Candelore further teaches to determine whether the second device is proximate the first device includes to (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104) 
Candelore fails to explicitly disclose but Hadsall further teaches determine whether a user of the second device is proximate the first device via facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determine whether a user of the second device is proximate the first device via facial recognition, as taught by Hadsall, in order to prevent/obscure sensitive/confidential information, being displayed on the display of the computing device, from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).

Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore as modified by Hadsall in view of Somani, as applied above, and further in view of Mukherjee, Biswaroop (EP 3337210 A1), hereinafter (Mukherjee).

Regarding claim 3, Candelore as modified by Hadsall in view of Somani teaches the method of claim 1, wherein Candelore as modified by Hadsall in view of Somani fails to teach but Mukherjee teaches the at least one recording means includes an audio recorder (Mukherjee, Para. [0015], discloses that an electronic device (i.e., smartphone, smartwatch, etc.) has recording capabilities, such as disclosed in Para. [0003], video, audio and/or photographic recordings).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’ in view of ‘Somani’, with a motivation wherein the at least one recording means includes an audio recorder, as taught by Mukherjee, in order for an electronic device having recording capabilities (or software installed) to record information and limit recording functionality within controlled area (or exclusion zone) to prevent loss of sensitive information; Mukherjee, Para. [0015-0017].

Regarding claim 6, Candelore as modified by Hadsall in view of Somani teaches the method of claim 1, Wherein Candelore as modified by Hadsall in view of Somani fails to explicitly disclose but Mukherjee teaches further comprising, responsive to a determination that the second device is no longer proximate the first device, causing enabling of the at least one recording means on the second device (Mukherjee, Para. [0022], discloses that once the presentation or meeting is finished, or when the devices move away from the exclusion zone, an administrator module on the devices may remove the feature restrictions. For an example, and as disclosed in Para. [0017], a meeting room may be considered to have sensitive information during a meeting, and may be therefore considered an "exclusion zone", and as disclosed in Para. [0012], wherein a presenter does not want his/her colleagues to intentionally or unintentionally reveal the materials in her talk. For example, pictures taken of her slides or video taken of her speech, etc.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’ in view of ‘Somani’, with a motivation in response to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled, as taught by Mukherjee, in order to secure device(s) within that exclusion zone to prevent recording; Mukherjee, Para. [0086].

Regarding claim 12, Candelore as modified by Hadsall in view of Somani teaches the system of claim 7, wherein Candelore further teaches the one or more processors in communication with the memory is further configured to (Candelore, Para. [0043], discloses that the electronic device 104 may comprise one or more processors, such as a processor 302, a memory 304, […]. The processor 302 may be communicatively connected to the memory 304),
 Candelore as modified by Hadsall in view of Somani fails to explicitly disclose but Mukherjee teaches responsive to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled (Mukherjee, Para. [0022], discloses that once the presentation or meeting is finished, or when the devices move away from the exclusion zone, an administrator module on the devices may remove the feature restrictions. For an example, and as disclosed in Para. [0017], a meeting room may be considered to have sensitive information during a meeting, and may be therefore considered an "exclusion zone", and as disclosed in Para. [0012], wherein a presenter does not want his/her colleagues to intentionally or unintentionally reveal the materials in her talk. For example, pictures taken of her slides or video taken of her speech, etc.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’ in view of ‘Somani’, with a motivation in response to a determination that the second device is no longer proximate the first device, cause the at least one recording means on the second device to be enabled, as taught by Mukherjee, in order to secure device(s) within that exclusion zone to prevent recording; Mukherjee, Para. [0086].

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brant Candelore (US 2016/0261735 A1), hereinafter (Candelore), in view of Jacob L. Hadsall (US 9,898,619 B1), hereinafter (Hadsall), and further in view of Mukherjee, Biswaroop (EP 3,337,210 A1), hereinafter (Mukherjee).

Regarding claim 13, Candelore teaches a method comprising (Candelore, Para. [0017], discloses a method to disable data recording): 
determining, by the first device, whether a second device is proximate the first device (Candelore, Para. [0025], discloses that the electronic device 104 (hereinafter, the first device) may detect the recording device 102 (hereinafter, the second device), when the recording device 102 is within a pre-defined proximity range of the electronic device 104, or as further disclosed in Para. [0054], that the sensing device 306 (of the electronic device 104 (hereinafter, the first device), see Fig. 3) may be operable to detect the recording device 102 (hereinafter, the second device) when the recording device 102 is within a pre-defined proximity range of the electronic device 104. In accordance with an embodiment, based on one or more sensors in the sensing device 306 (of the electronic device 104), the presence of the recording device 102 may be detected); and  Page 64 of 66Atty. Docket No.: CITRIX-018PUS Client Docket No.: 19-0089-USO1/DRS 
responsive to a determination that the second device is proximate the first device, preventing, by the first device, loss of the sensitive content via use of the second device (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102 when the recording device 102 is within a pre-defined proximity range of the electronic device 104, and as disclosed in Para. [0028], such as the signal 106 may be sent to the recording device 102, based on the received location information. Wherein, the recording functionality of the recording device 102 may be disabled based on the signal 106, and as disclosed in Para. [0053 or 0057], accordingly, the recording device(s) 102 may not be operable to capture and record the data 404 (see Figs. 4 -5)),  
Candelore fails to explicitly disclose but Hadsall teaches responsive to a determination that sensitive content is being displayed on a first device, determining, by the first device, whether a second device is proximate the first device (Hadsall, Col. 9 (Lines 30-39), discloses to identify a second person within the range of the camera of the computing device, upon determining that sensitive data is being, or about to be, displayed within a viewport of a display of the computing device); and  Page 64 of 66Atty. Docket No.: CITRIX-018PUS Client Docket No.: 19-0089-USO1/DRS 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation wherein responsive to a determination that sensitive content is being displayed on a first device, as taught by Hadsall, determining whether a second device is proximate the first device, in order to detect an un-authorized viewer or eavesdropper, and to further obscure the sensitive/confidential information (displayed on the computing device) from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).
Candelore as modified by Hadsall fails to explicitly disclose but Mukherjee teaches wherein the second device has at least one audio recording application, and wherein preventing loss of the sensitive content includes causing disabling of the audio recording application on the second device to thereby prevent the sensitive content from being recorded using the audio recording application (Mukherjee, Para. [0104-0106], discloses that a predetermined set of applications that control basic operations, including at least data and voice communication applications for example, will normally be installed on mobile device during manufacturing. Other applications such as, but not limited to, e-mail, messages, voice mails, productivity, social media, among others may also be installed subsequently or dynamically onto the mobile devices, and as disclosed in Fig. 1 and Para. [0031], wherein the recording functionality (such as video, audio and/or photographic recordings (see Para. [0003]) of devices 122, 124 and 126 located within exclusion zone 150 is disabled, and as disclosed in Para. [0011-0013], such that the sensitive/confidential information within a controlled area (zone) may be prevented from being leaked). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mukherjee’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’, with a motivation wherein a word of mouth leaks may be lessened/prevented if video, audio and/or photographic recordings from the meetings are disabled; Mukherjee, Para. [0003].

Regarding claim 14, Candelore as modified by Hadsall in view of Mukherjee teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes determining whether the second device is within a security zone associated with the first device (Candelore, Para. [0046], discloses that the sensing device 306 (of the electronic device 104, as depicted in Fig. 3) may comprise suitable logic, circuitry, and/or interfaces that may be operable to include one or more sensors, such as a proximity sensor, a motion sensor and/or a global positioning system (GPS) sensor. The one or more sensors may be configured to detect one or more objects, such as the recording device 102, within the vicinity of the electronic device 104, or see also Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range (i.e., within a security zone) of the electronic device 104).

Regarding claim 15, Candelore as modified by Hadsall in view of Mukherjee teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104)
Candelore fails to explicitly disclose but Hadsall further teaches determining whether a user of the second device is proximate the first device using facial recognition (Hadsall, Col. 9 (Lines 37-39), discloses to detect a biometric identifier (may include facial recognition, eye recognition, etc. see Col. 7 (Lines 47-48)) identifying a second person (i.e., a user of the second device) within the range of the camera of the computing device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hadsall’ into the teachings of ‘Candelore’, with a motivation to determine whether a user of the second device is proximate the first device via facial recognition, as taught by Hadsall, in order to prevent/obscure sensitive/confidential information, being displayed on the display of the computing device, from the detected un-authorized viewer or eavesdropper; Hadsall, Col. 15 (Lines 1-8).

Regarding claim 17, (cancelled).  

Regarding claim 18, (cancelled).  

Regarding claim 20, Candelore as modified by Hadsall in view of Mukherjee teaches the method of claim 13, wherein Candelore further teaches preventing loss of the sensitive content includes providing a notification on the first device (Candelore, Para. [0028], discloses that in accordance with another embodiment, another notification may be displayed at the electronic device 104 for the data owner. The other notification may comprise another alert message, such as, “Unauthorized recording device(s) detected within the premises”. The notification may comprise the location information of the recording device 102 whose recording functionality is disabled).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore as modified by Hadsall in view of Mukherjee, as applied above, and further in view of David Freire-Obregon (NPL: Deep learning for source camera identification on mobile devices; Available Online On: 9 January 2018), hereinafter (David).
 
Regarding claim 16, Candelore as modified by Hadsall in view of Mukherjee teaches the method of claim 13, wherein Candelore further teaches determining whether the second device is proximate the first device includes (Candelore, Para. [0054], discloses that the sensing device 306 (of the electronic device 104, see Fig. 3) may be operable to detect the recording device 102, when the recording device 102 is within a pre-defined proximity range of the electronic device 104), 
Candelore as modified by Hadsall in view of Mukherjee fails to explicitly disclose but David teaches determining whether a camera of the second device is used based on machine learning (David, Abstract, discloses a source camera identification (SCI) method for mobile devices based on deep learning. The proposed method describes a convolutional neural network (CNN) architecture which can infer the noise pattern of mobile camera sensors (also known as camera fingerprint) with the aim at detecting and identifying not only the mobile device used to capture an image, but also from which embedded camera the image was captured. (The examiner construes that the deep learning and convolutional neural network (CNN) is same as the recited “machine learning”)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘David’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’ in view of ‘Mukherjee’, with a motivation for determining whether a camera of the second device is used based on machine learning, as taught by David, in order to extract relevant information (such as,  how images were captured or which sensor captured the images) from the perpetrator that secretly record or capture images of victims and disseminate those images remotely without the victims consent; David, (1. Introduction).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over, Candelore as modified by Hadsall in view of Mukherjee, as applied above, and further in view of David Shaw (US 2017/0068829 A1), hereinafter (Shaw).

Regarding claim 19, Candelore as modified by Hadsall in view of Mukherjee teaches the method of claim 13, wherein Candelore as modified by Hadsall in view of Mukherjee fails to explicitly disclose but Shaw teaches preventing loss of the sensitive content includes deleting an image file on the second device (Shaw, Fig. 1 and Para. [0035-0036], discloses that the computing environment 103 can identify a remedial action 152 and communicate the remedial action 152 to the client device 106 for local performance. In some embodiments, the remedial action 152 can include […] deleting the digital image from local memory of the client device 106).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Shaw’ into the teachings of ‘Candelore’ as modified by ‘Hadsall’ in view of ‘Mukherjee’, with a motivation for preventing loss of the sensitive content includes deleting an image file on the second device, as taught by Shaw, in order to protect sensitive information from being disseminated; Shaw, Para. [0053].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496



/BRIAN F SHAW/Primary Examiner, Art Unit 2496